DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one first transfer mechanism and at least one second transfer mechanism in claim 1 which have been interpreted as a robot arm (e.g., page 8) and equivalents thereto.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0117172 to Genetti et al. in view of U.S. Patent Pub. No. 2012/0325140 to Schaller.
Regarding claims 1 and 9:  In Fig. 3A thereof, Genetti et al. disclose a system/apparatus comprising:  an atmospheric pressure transfer chamber (102); a plurality of vacuum processing chamber (112-120, also see Figs. 1-3) for processing the substrate, wherein a consumable (208) may be positioned in the vacuum processing chamber during processing of the substrate (and wherein the consumable becomes a used consumable after processing, and when replacement is desired or needed, the consumable is replaced with a replacement consumable [also 208]); a vacuum transfer chamber (104) adjacent to the vacuum processing chamber,  the substrate, the consumable, the used consumable and the replacement consumable capable of being transferred in the vacuum transfer chamber under a reduced pressure; at least two load lock modules (110) disposed between the atmospheric transfer chamber and the vacuum transfer chamber, the lock modules being capable of transferring the substrate, the consumable, the used consumable and the replacement consumable between the atmospheric pressure transfer chamber and the vacuum transfer chamber; a plurality of load ports (not numbered) attached to the atmospheric transfer chamber; a plurality of detachable containers (108 and 115) mountable on the respective load ports, the substrate and the consumable capable of being transferred between the atmospheric pressure transfer chamber and each of the containers; a first transfer mechanism (105) capable of transferring the substrate, the consumable, the used consumable and the replacement consumable between the at least two load lock modules and the at least one vacuum processing chamber through the vacuum transfer chamber; a second transfer mechanism (103) capable of transferring the substrate, the consumable, the used consumable and the replacement consumable between the plurality of containers and the at least two load lock modules through the atmospheric transfer chamber; and a controller (220) including transfer logic configured to 
The controller is configured to control the first and second transfer mechanisms to perform a first transfer sequence in order including:  a first transfer sequence in order including:  (1) picking up the used consumable from the vacuum processing chamber, with the first transfer mechanism, and (2) transferring the used consumable from the vacuum processing chamber through the vacuum transfer chamber to one of the load locks with the first transfer mechanism.  See, e.g., para. 138.
The controller is also configured to control the first and second transfer mechanisms to perform a second transfer sequence including: (1) picking up the replacement consumable from one of the containers with the second transfer mechanism, and (2) transferring the replacement consumable from the one of the containers to one of the load locks.  See, e.g., para. 139.
However, Genetti et al. fail to disclose all features of the method steps the controller is configured to control.  For example Genetti et al. do not explicitly disclose that the step (2) of the second transfer sequence includes transfer of the replacement consumable from one of the containers through another of the at least two load lock modules, nor does Genetti et al. disclose controlling the first transfer sequence and the second transfer sequence such that they are at least partially concurrent and overlapping in time with each other.
In particular, Examiner notes although that Genetti et al. effectively discloses a pair of load lock chambers in Fig. 3A, but fail to disclose using them in parallel as a connection means between the detachable containers and atmospheric load lock on one side thereof of the tool and the vacuum transfer chamber and the  vacuum processing chamber on another side thereof.
Schaller disclose concurrent (i.e. simultaneous) transportation  of substrates in two directions (i.e. in and out) of an apparatus using at least two load locks disposed in parallel, the apparatus also comprising an atmospheric transfer chamber, at least one vacuum processing chamber, a vacuum 
Note 1:   In Schaller et al. communication between adjacent chambers is used for transfer of substrates therebetween, such that a teaching of communication is considered commensurate to a teaching of transfer.  Note 2:  It is well-known in the art to seek to improve system throughput in essentially all multi-chamber, and especially cluster, tools.  Additionally, Examiner notes that increase in throughput (as defined in Schaller) is clearly directly related to downtime reduction (as defined in the present application).  Note 3: Genetti et al. discloses the relationship between downtime and throughput (see, e.g., para. 144).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the controller of Genneti et al. capable of controlling the first transfer mechanism and the second transfer mechanism to perform concurrent transfer of used and unused consumables as set forth in the first transfer sequence and second transfer sequence in order to improve system throughput as taught by Schaller.

With respect to claim 2, Genetti et al., the plurality of containers includes a first container (115) that accommodates plural substrates and a second container (108) that accommodates plural consumables, and the plurality of respective load ports includes a first load port (not numbered) on which the first container is mountable and a second load port (not numbered) on which the second container is mountable, and wherein said the one of the containers  of part (2) of the second sequences is said second containers.

With respect to claims 3 and 4, the controller may include a display unit (Fig. 13, 620) is capable of controlling the display unit to display states (i.e. “process conditions”) of the containers mounted on the load ports, wherein the first load port and second load port are for containers with different 

With respect to claim 9, the at least one vacuum processing chamber comprises a plurality of vacuum processing chambers (Fig. 1, 112, 114, 116, 118 and 120).

With respect to claim 16, in modified Schaller et al., the plurality of detachable containers includes at least one container configured to hold a number of consumables corresponding to a number of the plurality of vacuum chambers.  Examiner notes that the nature of the correspondence is not recited and any correspondence appears to be acceptable.

With respect to claim 18, Genetti et al. further disclose at least one of the first transfer mechanism or the second transfer mechanism includes an arm having a holder positioned at a tip of the arm, the holder comprising:  a first face (upper surface) capable of being contact with a lower face of a substrate or a consumable during the transfer of the substrate or the consumable (even if not desirable, as other structures are designed for contact);  bumps (708c and 708d) having a first height, the bumps being disposed for holding a substrate on a first circle depicted on the first face; and wedged stops (708a and 708b) for holding a consumable, each wedged stop having an inner edge and an outer end having a second height, the outer ends of the stops being disposed on a second concentric circle depicted on the first face, the second circle being larger than the outer diameter of the consumable, wherein each of the stops has an inwardly sloped surface and wherein the design allows for separation of a substrate and a consumable part on the arm so as to minimize contamination (see, e.g., para. 102 and accompanying figures, e.g.,6B and 6B-1).
With respect to claim 19, Genneti et al. in view of Schaller disclose the invention substantially as described above.
Additionally, Genetti et al. disclose the controller is further configured to: control the first sequence to further include, in sequence after parts (1) and (2), (3) picking up the used consumable from the one load-lock with the second transfer mechanism, and (4) transferring the used consumable through the atmospheric-pressure transfer chamber and into one of the containers with the second transfer mechanism; control the second sequence to further include (see, e.g., paras. 138 and 139), in sequence after parts (1) and (2), (3) picking up the replacement consumable from a load-lock module with the first transfer mechanism, and (4) transferring the replacement consumable from a load-lock module to the vacuum processing chamber with the first transfer mechanism (see, e.g., para. 139).
However, modified Genneti et al. fails to specifically disclose that steps (1) of the first transfer sequence and the second transfer sequence are performed concurrently and at least partially overlapping in time or steps (2) of the first transfer sequence and the second transfer sequence are performed concurrently and at least partially overlapping in time.
Nevertheless, this does not appear to be more than further optimization of the timing of the transfer of the used and replacement focus rings, wherein the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 20, Genneti et al. in view of Schaller disclose the invention substantially as described above.
 The controller is configured to control the first and second transfer mechanisms to perform a first transfer sequence in order including:  a first transfer sequence in order including:  (1) picking up the used consumable from the vacuum processing chamber, with the first transfer mechanism, and (2) transferring the used consumable from the vacuum processing chamber through the vacuum transfer chamber to one of the load locks with the first transfer mechanism.  See, e.g., para. 138.
The controller is also configured to control the first and second transfer mechanisms to perform a second transfer sequence including: (1) picking up the replacement consumable from one of the containers with the second transfer mechanism, and (2) transferring the replacement consumable from the one of the containers to one of the load locks.  See, e.g., para. 139.
However, Genneti et al. fail to disclose the controller is further configured to control the first and second sequences so that part (3) of the first sequence is at least partially concurrent with and overlaps in the time with part (3) of the second sequence, and part (4) of the first sequence is at least partially concurrent with and overlaps in time with part (4) of the second sequence.
 Nevertheless, this does not appear to be more than further optimization of the timing of the transfer of the used and replacement focus rings, wherein the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 21, in modified Genetti et al., the controller is configured to not carry out the first sequence or the second sequence if a substrate is being transferred in the system (see, e.g., para. 135, 145-152).
With respect to claim 22, in modified Genetti et al., the controller is configured to control the first and second transfer sequences so that replacement consumables are removed from one of the containers and used consumables are transferred into the same one of the containers (108) (see, .e.g., para. 135, 145-152).
With respect to claim 23, in modified Genneti et al., in general it is disclosed to monitor the conditions of the apparatus and use appropriately controlled feedback and control algorithms to maintain desired processed conditions.  Furthermore, the apparatus may be controlled to not carry out the first sequence or the second sequence if a substrate is present along the transfer path.  Therefore, it .

Claim 5-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetti et al., Schaller as applied to claims 1-4, 9, 16 and 18-23 above and further in view of U.S. Patent Pub. No. 2009/0078196 to Midorikawa.
As mentioned above, Genetti et al. and Schaller disclose the invention substantially as claimed and more specifically, it is disclosed to monitor the conditions of the apparatus and use appropriately controlled feedback and control algorithms to maintain desired processed conditions.  Furthermore, the apparatus may be controlled to not carry out the first sequence or the second sequence if a substrate is present along the transfer path.  Therefore, it would be obvious to one of ordinary skill in the art exercising ordinary common sense, logic and knowledge to use the controller to determine whether a substrate is present along a transfer path extending from one of the containers to one of the process modules before executing the first sequence or the second sequence, (see, .e.g., para. 135, 145-152).
However, Genetti et al. and Schaller fail to explicitly disclose the controller is configured to accept a request for replacement of the used consumable disposed in the vacuum processing chamber.  and the controller is capable of controlling the first transfer mechanism and the second transfer mechanism to replace the used consumable in response to a determination by the controller that no substrate or consumable is being transferred in the vacuum transfer chamber, the load-lock modules, and the atmospheric pressure chamber.
Midorikawa teaches an apparatus configured to accept a request for replacement of the used consumable disposed in the vacuum processing chamber (see, e.g., paras. 124-144) for the purpose of executing consumable component management processing.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the apparatus configured to accept a request for replacement of the used consumable in the vacuum processing chamber in order to execute consumable management processing as taught by Midorikawa.
With respect to claim 6, Genetti et al. teach the controller is configured to control the apparatus so that in response to a determination by the controller that the second container is mounted on the second load port, then the controller accepts the request for replacement, and otherwise the controller does not accept the request for replacement (see, e.g., para. 88).
With respect to claim 7, in modified Genetti et al., the controller through its connections to all structures of the apparatus is necessarily capable of accepting mounting of the second container to the second load port only in response to input of a predetermined instruction, wherein this capability is considered and intended use and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959): a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 17, in modified Genetti et al., as described above the plurality of detachable containers include one or more containers configured to hold used and replacement consumables, and the one or more containers are configured to hold/capable of holding at least one used and replacement consumable for each vacuum processing chamber of the plurality of processing .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims Genetti et al., Schaller and Midorikawa as applied to claim 1-4, 9, 16 and 18-23 above and further in view of U.S. Patent No. 5,700,127 to Harada et al.
Genetti et al., Schaller and Midorikawa disclose the system substantially as claimed and as described above.
However, Genetti et al., Schaller and Midorikawa fail to disclose sensors each configured to detect the substrate disposed in the first container and the consumable disposed in the second container, wherein the controller changes parameters of the sensors in response to the input of the predetermined instruction.
Harada et al. disclose the provision of sensors configured to detect/capable of detecting a part disposed in a container for the purpose of detecting presence, absence and type of part therein, wherein a controller is capable of changing parameters of the sensors in response to the input of a predetermined instruction (see, e.g., column 6, rows 1-10).  See above regarding intended use.  Also note:  the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided sensors configured to detect/capable of detecting a part disposed in a container in order to detect a presence, absence and type of part therein as taught by Harada et al.

Response to Arguments
Applicant’s arguments with respect to the examined claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
While Examiner does agree with Applicant that one of ordinary skill in the art would generically recognize that a consumable may refer to as used consumable or an unused consumable in semiconductor/electronic device manufacturing equipment, Examiner disagrees that in a claimed invention where Applicant has placed much importance on the controlled movements of each through semiconductor/electronic device manufacturing equipment using separate steps one of ordinary skill in the art would understand in all situations what type of consumable was being referenced.  This is the basis for the previous rejections under 35 USC 112.
Examiner stands by the 112f interpretation and notes that Applicant has not pointed to any recognized reasoning as to why the interpretation is improper.  Examiner agrees that the “transfer mechanism” is meant to refer to a “structural device”.  A 112f interpretation was provided because of the generic nature of the claim limitation that relies on functional language to describe the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. No. 2006/0090703 discloses performing operations simultaneously in order to reduce processing time and enhance throughput.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716